Citation Nr: 0002697	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Providence, Rhode Island RO.


REMAND

The veteran claims that the RO erred by failing to grant 
service connection for a psychiatric disorder.

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 1997, he requested a hearing before 
the Board at the RO.  A hearing was held at the RO in January 
1999, but it was not before a member of the Board.  A hearing 
before the Board has not been scheduled.  Because the Board 
may not proceed with an adjudication of the veteran's claim 
without affording him an opportunity for such a hearing, a 
remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a) (1999).  Accordingly, the case is REMANDED to the 
RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


